Exhibit 10.68

 

EMPLOYMENT AGREEMENT

 

This employment agreement (the “Agreement”) is entered into by and between Perry
Ellis International, Inc. (“Perry Ellis” or the “Company”) and George Pita
(“Pita” or “Employee”)

 

1. TERM OF EMPLOYMENT

 

This Agreement is effective for the period commencing on May 1, 2005 and
terminating without further notice at 5:00 p.m. on April 30, 2007, unless
terminated earlier in accordance with the provisions set forth in paragraphs 5,
6, 7 or 8 below. The parties may renew this Agreement, in writing, for
additional one-year periods at their discretion. The Company shall notify Pita,
in writing, at least 90 days prior to the natural expiration of this Agreement
of the Company’s intent to not renew this Agreement.

 

2. DUTIES AND RESPONSIBILITIES

 

The Company agrees to employ Pita as Chief Financial Officer with such powers
and duties in this capacity as may be established from time to time by the
Company and its Board of Directors (the “Board”) in their discretion. Pita shall
diligently perform all services as may be assigned to him by the Company and its
Board and shall exercise such power and authority as may from time to time be
delegated to him by the Company or its Board. During his employment, Pita will
not engage in any other business activities, regardless of whether such activity
is pursued for profits, gains or other pecuniary advantage. In connection with
his employment by the Company, Pita shall be based at the Company’s principal
executive offices in Miami, Florida except for required travel on the Company’s
business.

 

3. COMPENSATION

 

(a) Base Salary. Perry Ellis will pay a Base Salary of Three Hundred Thousand
Dollars ($300,000) per annum to Pita, payable in installments according to the
Company’s normal payroll practices, and subject to applicable withholding and
other taxes and deductions. Said salary is effective February 1, 2005.

 

(b) Incentive Compensation. The Company and Pita shall each evaluate Pita’s
performance at the end of each of the Company’s fiscal years during this
Agreement. It is contemplated that this review will normally occur in February
of each year. However, said review may be postponed by the Company as warranted
by appropriate or more immediate business circumstances. Pita will be eligible
to participate in any Management Incentive Plan or any other bonus arrangement
generally available to other senior management employees, according to the same
terms and conditions applicable to other employees.

 

(c) Vacation, Personal, and Sick Leave. Pita shall be entitled to take three
weeks of paid vacation during each year of this Agreement. Pita shall be
entitled on an



--------------------------------------------------------------------------------

annual basis to three (3) days of paid sick leave and three (3) days personal
leave. Unused vacation time, sick leave and/or personal leave may not be carried
over to subsequent years and will not be paid-out if not taken for any reason.

 

(d) Other Benefits. Pita will be entitled to participate in any group health,
dental, life or disability plan and is entitled to any other benefits that the
Company may maintain from time to time for all employees, provided that Pita
meets the respective eligibility requirements.

 

(e) Expense Reimbursement. During Pita’s term of employment, the Company, upon
the submission of supporting documentation by Pita, and in accordance with
Company policies for its executives, shall reimburse Pita for all reasonable
expenses actually paid or incurred by Pita in the course of and pursuant to the
business of the Company, including expenses for travel and entertainment.

 

4. CHANGE IN CONTROL

 

In the event that, within the 12 month period following a Change in Control (as
herein defined), Pita’s employment is terminated by the Company other than for
Cause, or Pita terminates his employment for Good Reason (as herein defined), he
shall be entitled to the following benefits: (a) any granted but unvested Option
to purchase the Company’s common stock will become fully vested and exercisable
immediately upon such termination and shall thereafter remain exercisable [till
the earlier of 60 days or the expiration date of such Option]; and (b) a
severance payment in the aggregate amount of one year of Base Salary (as defined
in Paragraph 3(a) hereof) plus an amount equal to any incentive compensation
paid to Pita pursuant to Paragraph 3(b) hereof during the Company’s fiscal year
preceding any such termination. In order to receive the benefits described in
this Paragraph, Pita shall be required to execute a waiver of claims and general
release in the form prescribed by the Company.

 

For purposes of this Paragraph 4, the term “Change in Control” shall mean the
occurrence of any of the following events:

 

  1. the acquisition by any person, entity or “group” (as defined in section
13(d) of the Exchange Act)(other than (x) any subsidiary or affiliate of the
Company or (y) any entity owned, directly or indirectly, 50% or more by Perry
Ellis International, Inc. or (z) any employee benefit plan of any such entity)
through one transaction or a series of related transactions of 50% or more of
the combined voting power of the then outstanding voting securities of the
Company;

 

  2. The complete liquidation or dissolution of the Company (other than a
dissolution occurring upon a merger or consolidation thereof); or

 

2



--------------------------------------------------------------------------------

  3. The sale, transfer or other disposition of all or substantially all of the
assets of the Company through one transaction or a series of related
transactions to one or more persons or entities that are not, immediately prior
to such sale, transfer or other disposition, affiliates of the Company; or

 

  4. The termination or replacement of George Feldenkreis as Chairman and Chief
Executive Officer of Perry Ellis International, Inc.; provided, however, that
the death or retirement of George Feldenkreis shall not trigger a Change in
Control under this Section 4.

 

“Good Reason” means, without Pita’s written consent: (i) a material diminution
of Pita’s titles, duties or responsibilities or the assignment of duties or
responsibilities that are materially inconsistent with his titles, duties and
responsibilities hereunder; (ii) a reduction in the Executive’s Base Salary,
annual bonus or incentive compensation opportunity (it being understood that a
reduction in the dollar amount of Pita’s annual bonus from year to year solely
as the result of achievement or failure to achieve the target performance
objectives provided in the annual bonus plan shall not constitute a reduction in
Pita’s annual bonus opportunity); or (iii) requiring Pita’s principal place of
business to be located other than Miami, Florida.

 

5. PITA’S DEATH OR INABILITY TO PERFORM

 

In the event of Pita’s death, this Agreement and the Company’s obligation to pay
Pita’s salary and compensation automatically end. If Pita becomes unable to
perform his employment duties during the Term of this agreement, his
compensation under this Agreement shall automatically end until such time as
Pita becomes able to resume his job duties for the Company. In the event that
Pita becomes unable to perform his employment duties for a cumulative period of
six months within any span of twelve months, this Agreement and Pita’s
employment will be automatically terminated. In such case, Pita’s salary and
compensation shall automatically end.

 

6. TERMINATION BY COMPANY FOR CAUSE

 

The Company may terminate this Agreement and Pita’s employment “for Cause” at
any time with or without notice. As used herein, “for Cause” shall mean any one
of the following:

 

  •   Pita’s habitual neglect of his job duties and responsibilities; or

 

  •   Commission of any crime, excluding minor traffic offenses; or

 

  •   Commission of an act of dishonesty or breach of a fiduciary duty; or

 

3



--------------------------------------------------------------------------------

  •   Commission of a serious violation of any of the Company’s personnel
policies, including but not limited to violations of the Company’s policies
against any form of harassment; or

 

  •   Any material act or omission defined as grounds for termination of
employees as set forth in the Company’s personnel policies in existence at the
time, provided that Pita has failed to cure such material act or omission within
thirty (30) days after written notice thereof; or

 

  •   A material breach of this Agreement.

 

In the event the Company terminates Pita’s employment and this Agreement for
Cause, the “Effect of Termination” provisions of paragraph 9 shall apply.

 

7. TERMINATION OF AGREEMENT BY COMPANY WITHOUT CAUSE

 

The Company may terminate this Agreement and Pita’s employment without Cause at
any time upon thirty (30) days prior written notice to Pita. In such case, the
Company will pay to Pita on the date of termination without cause a severance
allowance of six (6) months Base Salary, less taxes and other applicable
withholding amounts. Pita shall not be entitled to any remaining compensation or
benefits under this Agreement from the date of his termination forward, and the
provisions of paragraph 9 below shall apply. To obtain the severance payment,
Pita will be required to execute a full waiver and release of all claims in the
form prescribed by the Company.

 

8. TERMINATION OF AGREEMENT BY PITA

 

Pita may terminate this Agreement and his employment with the Company without
Cause upon thirty (30) days prior written notice to the Company. In such case,
Pita may be required to perform his business duties and will be paid his regular
salary up to the date of termination. At the option of the Company, the Company
may require Pita to depart from the Company at any time during such thirty (30)
day period upon receiving said thirty (30) days notice from Pita of the
termination of the Agreement, provided that the Company shall continue to pay
Pita at his regular salary for the remainder of the thirty (30) day period.

 

9. EFFECT OF TERMINATION

 

In the event of Pita’s termination under paragraph 5, 6, or 8 above, Pita’s
compensation and benefits to be provided under this Agreement will immediately
cease and terminate. The Company shall not be liable to Pita for any further or
additional compensation or benefits from the date of termination forward.
Compensation that would otherwise be payable for the remainder of the Agreement
(and for prior years and for subsequent years) shall automatically terminate and
be forfeited immediately. Except as provided above, the Company shall have no
further liability hereunder (other than for reimbursement for reasonable
business expenses incurred prior to the date of termination). All stock options
that are not vested shall immediately terminate and expire. There will be no
pro-ration of bonuses and no pro-ration or vesting of stock options.

 

4



--------------------------------------------------------------------------------

10. COOPERATION

 

Upon the termination of this Agreement for any reason, Pita agrees to cooperate
with the Company in effecting a smooth transition of the management of the
Company with respect to the duties and responsibilities which Pita performed for
the Company. Further, after termination of this Agreement, Pita will upon
reasonable notice furnish such information and proper assistance to the Company
as it may reasonably require in connection with any litigation to which the
Company is or may become a party.

 

11. COVENANT NOT TO COMPETE

 

During the term of his employment (whether under this Agreement or otherwise)
and for a period of six (6) months following the termination of Pita’s
employment (for any reason, whether initiated by Pita or the Company), Pita
promises and agrees that he will not enter into any employment or other agency
relationship (whether as a principal, agent, partner, employee, investor, owner,
consultant, board member or otherwise) with any of the following business
organizations, or their affiliated organizations, if any: (1) Haggar; (2) Liz
Claiborne, Inc.; (3) Philips Van Heusen; (4) Kenneth Cole; or (5) DKNY,
provided, that Pita may hold the securities and/or passively invest in shares of
capital stock or other equity securities of any such entity so long as Pita does
not acquire a controlling interest in or become a member of a group which
exercises direct or indirect control of more than five percent of any class of
capital stock of such entity. Pita acknowledges that the business entities
identified in the preceding sentence are competitors of Perry Ellis and that the
restrictive covenant herein is necessary to protect Perry Ellis legitimate
business interests. This restrictive covenant may be assigned to any successor
entities.

 

12. AGREEMENT NOT TO DISCLOSE TRADE SECRETS OR CONFIDENTIAL INFORMATION

 

(a) Trade Secrets. During the term of his employment and after (whether under
this Agreement or otherwise) Pita’s termination of employment with the Company
or any successor organization (for any reason by Pita or the Company), Pita
promises and agrees that he will not disclose or utilize any trade secrets,
confidential information, or other proprietary information acquired during the
course of his service with the Company and/or its related business entities. As
used herein, “trade secret” means the whole or any portion or phase of any
formula, pattern, device, combination of devices, or compilation of information
which is for use, or is used in the operation of the Company’s business and
which provides the Company an advantage or an opportunity to obtain an advantage
over those who do not know or use it. “Trade Secret” also includes any
scientific, technical, or commercial information, including any design, list of
suppliers, list of customers, or improvement thereof, as well as pricing
information or methodology, contractual arrangement with vendors or suppliers,
business development plans or activities, or Company financial information.

 

5



--------------------------------------------------------------------------------

(b) Confidential Information. During the term of his employment and after Pita’s
termination of employment (whether under this Agreement or otherwise) with Perry
Ellis or any successor organization (for any reason, whether initiated by Pita
or the Company), Pita shall not divulge, communicate, use to the detriment of
the Company or for the benefit of any other person or persons, or misuse in any
way any Confidential Information pertaining to the business of the Company. Any
Confidential Information or Data now or hereafter acquired by Pita with respect
to the business of the Company (which shall include, but not be limited to
information concerning the Company’s financial condition, prospects, technology,
customers, suppliers, methods of doing business and promotion of the Company’s
products and services) shall be deemed a valuable special and unique asset of
the Company that is received by Pita in confidence and as a fiduciary. For
purposes of this Agreement, “Confidential Information” means information
disclosed to Pita as a consequence of or through his employment by the Company
(including information conceived, originated, discovered or developed by Pita)
prior to or after the date hereof and not generally known or in the public
domain, about the Company or its business.

 

13. AGREEMENT NOT TO SOLICIT OR HIRE COMPANY EMPLOYEES

 

If Pita leaves the employment of the Company for whatever reason, Pita promises
and agrees that during the two (2) years following his departure from the
Company, he will not, without the express written permission of the Company,
directly or indirectly employ as a consultant or employee any person who is
employed as a consultant or employee of the Company at the time of Pita’s
departure or any person who was an employee or consultant of the Company during
the six months preceding Pita’s departure. This restrictive covenant may be
assigned to any successor entities.

 

14. INJUNCTIVE RELIEF

 

In recognition of the unique services to be performed by Pita and the
possibility that any violation by Pita of paragraphs 11, 12 or 13 of this
Agreement may cause irreparable or indeterminate damage or injury to Company,
Pita expressly stipulates and agrees that the Company shall be entitled upon ten
(10) days written notice to Pita to obtain an injunction from any court of
competent jurisdiction regarding any violation or threatened violation of this
Agreement. Such right to an injunction shall be in addition to, and not in
limitation of, any other rights or remedies the Company may have for actual or
liquidated damages.

 

15. SURVIVAL

 

Anything contained in this Agreement to the contrary notwithstanding, the
provisions of paragraphs 11, 12 and 13 and the other provisions of this
Agreement necessary to effectuate the survival of Sections 11, 12 and 13 shall
survive termination of this Agreement and any termination of Pita’s employment
hereunder.

 

6



--------------------------------------------------------------------------------

16. JUDICIAL MODIFICATION OF AGREEMENT

 

The Company and Pita specifically agree that a court of competent jurisdiction
(or an arbitrator as appropriate) may modify or amend paragraphs 11, 12 or 13 of
this Agreement if absolutely necessary to conform with relevant law or binding
judicial decisions in effect at the time the Company seeks to enforce any or all
of said provisions.

 

17. RESOLUTION OF DISPUTES BY ARBITRATION

 

Any claim or controversy that arises out of or relates to this Agreement, or the
breach of it, will be resolved by arbitration in the City of Miami in accordance
with the rules then obtaining of the American Arbitration Association. Judgment
upon the award rendered may be entered in any court possessing jurisdiction over
arbitration awards. This Section shall not limit or restrict the Company’s right
to obtain injunctive relief for violations of paragraphs 11, 12, or 13 of this
Agreement. The prevailing party shall be entitled to payment for all costs and
reasonable attorney’s fees (both trial and appellate) incurred by the prevailing
party in regard to the proceedings.

 

18. ADEQUATE CONSIDERATION

 

Pita expressly agrees that the Company is providing adequate, reasonable
consideration for the obligations imposed upon him in this Agreement.

 

19. EFFECT OF PRIOR AGREEMENTS

 

This Agreement supersedes any prior verbal or written agreement or understanding
between the Company and Pita.

 

20. LIMITED AFFECT OF WAIVER BY COMPANY

 

If the Company waives a breach of any provision of this Agreement by Pita, that
waiver will not operate or be construed as a waiver of other breaches of this
Agreement by Pita.

 

21. SEVERABILITY

 

If any provision of this Agreement is held invalid for any reason, said
invalidity shall not affect the enforceability of any other provision of this
Agreement, and all other provisions of this Agreement will remain in effect.

 

22. ASSUMPTION OF AGREEMENT BY COMPANY’S SUCCESSORS AND ASSIGNS

 

At the Company’s sole option, the Company’s rights and obligations under this
Agreement will inure to the benefit of and be binding upon the Company’s
successors and assigns. Pita may not assign his rights and obligations under
this Agreement.

 

7



--------------------------------------------------------------------------------

23. APPLICABLE LAW

 

Pita and the Company agree that this Agreement shall be subject to and
enforceable under the laws of the State of Florida.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the 1st of
May 2005.

 

Agreed and Accepted

 

// George Pita

--------------------------------------------------------------------------------

  By:  

// Rosane Mathews

--------------------------------------------------------------------------------

George Pita       Perry Ellis International, Inc.

 

8